Case 2:20-cv-01740-JAK-PJW Document 173-1 Filed 06/17/20 Page 1 of 13 Page ID
                                 #:38215




                                Exhibit A
Case 2:20-cv-01740-JAK-PJW Document 173-1 Filed 06/17/20 Page 2 of 13 Page ID
                                 #:38216
Case 2:20-cv-01740-JAK-PJW Document 173-1 Filed 06/17/20 Page 3 of 13 Page ID
                                 #:38217
Case 2:20-cv-01740-JAK-PJW Document 173-1 Filed 06/17/20 Page 4 of 13 Page ID
                                 #:38218
Case 2:20-cv-01740-JAK-PJW Document 173-1 Filed 06/17/20 Page 5 of 13 Page ID
                                 #:38219
Case 2:20-cv-01740-JAK-PJW Document 173-1 Filed 06/17/20 Page 6 of 13 Page ID
                                 #:38220
Case 2:20-cv-01740-JAK-PJW Document 173-1 Filed 06/17/20 Page 7 of 13 Page ID
                                 #:38221
Case 2:20-cv-01740-JAK-PJW Document 173-1 Filed 06/17/20 Page 8 of 13 Page ID
                                 #:38222
Case 2:20-cv-01740-JAK-PJW Document 173-1 Filed 06/17/20 Page 9 of 13 Page ID
                                 #:38223
Case 2:20-cv-01740-JAK-PJW Document 173-1 Filed 06/17/20 Page 10 of 13 Page ID
                                  #:38224
Case 2:20-cv-01740-JAK-PJW Document 173-1 Filed 06/17/20 Page 11 of 13 Page ID
                                  #:38225
Case 2:20-cv-01740-JAK-PJW Document 173-1 Filed 06/17/20 Page 12 of 13 Page ID
                                  #:38226
Case 2:20-cv-01740-JAK-PJW Document 173-1 Filed 06/17/20 Page 13 of 13 Page ID
                                  #:38227
